McAvoy, J.
(dissenting). I think the award made in this proceeding for damage parcel No. 2 was made on erroneous principles of law and mis,judgment of the facts and through failure to take cognizance of testimony as to possible use of the property and ignoring of testimony as to the actual sale of the property for much more than the award within a recent period and the mortgaging of the property for more than the award.
The award is obviously made on the city’s experts’ notion that over $40,000 worth of rock would be required to be removed before the lots would be available for building purposes whereas the weight of the proof indicates that the lots could be improved without the removal of any great amount of this rock and utilized for apartments with a central entrance on the street and both frontages taken advantage of by a proper building. Take this proof as a basis of calculation and we get the fundament of the award. The expert first admitted that property on Washington Heights is sold “ as is ” with whatever rock may be on the property and then testified: “ Q. Now I understand you to qualify your testimony on your direct examination by stating that $81,757 represented the net value after deducting $40,380 for the cost of the removal of the rock? A. That is right. * * * Q. What is the value of the claimants’ property in the condition you found it in with the rock on the date of vesting title; what you could sell it for to a purchaser? Mr. Mayo: He has answered that. He has given his value under the conditions. The Court: Let him give it again. A. $81,581.84. Q. Haven’t you already deducted $40,000 in arriving at that value of $81,000? A. Yes.’-’
He further testified: “ Q. Isn’t your value $121,000 less $40,000 to remove the rock? A. No, my value of $121,000 is figured on lots on grade. Q. Well, that is figuring the rocks off to grade, isn’t it? A. Yes. Q. So it is $121,000 less the cost of removing the rock, which you have accepted as being $40,000, and in that way you arrive at the value of eighty thousand? A. Yes.”
The evidence adduced by both the claimant and the city shows that the best use for which damage parcel No. 2 was available at the time the city acquired title thereto was for apartment house purposes; and the evidence of the city’s witnesses as well as that of the claimant’s shows that apartment houses could be built on the damage parcel without the removal of the rock to the grade of the *561avenues on which the property fronts. The claimant was entitled to have the damage parcel appraised at its market value for its best available use.
In disregarding the evidence of the consideration paid, by the claimant for damage parcel No. 2 as some evidence of the value of the property at the time the city acquired title thereto, there was a lack of consideration of claimant’s proof.
The learned trial court stated that if it received evidence of the sale of damage parcel No. 2 from Sicher and others to the Wilstock Holding Corporation and the transfer from the latter corporation to the claimant it would take it “ with more than a grain of salt ” and that there was no use in taking evidence “ that may be suspected of not being a true standard of the value.”
There was no proof of mala fides and this evidence of a recent sale should have been given heed.
The mode of award so departed from the constitutional standard of requirement for just compensation to the owner according to the nature of his property and its adaptability for profitable use that there must be a new trial to ascertain what would be a.proper award.
The decree appealed from should, therefore, be reversed and a new trial ordered, with costs to the appellants to abide the event.
O’Malley, J., concurs.
Decree affirmed, with costs.